DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2021 and March 18,2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(1)(a)  as being anticipate by DENG BIN ET AL: "Simulation Model and Method for Active Torsional Vibration Control of an HEY", APPLIED SCIENCE MDPI, 20 November 2018 (2018-11-20), XP055672744, hereafter “DENG”.
DENG discloses a method for actively damping a start-up resonance of a torsional damper when starting an internal combustion engine, the torsional damper being fixed between an internal combustion engine ICE and a secondary side of a torsional elastic element, and
the internal combustion engine ICE is started using a starter generator ISG arranged on a side of the internal combustion engine counter to the torsional elastic element., wherein a counter excitation is applied to a torque generated by the starter generator ISG when the internal combustion engine is started, which counter excitation is modulated on the basis of a parameter (speed difference) of the internal combustion engine which changes while the internal combustion engine is started. See figure 5. 
Regarding claims 2, and 4  the method according to claim 1, wherein the parameter of the internal combustion engine is aa crankshaft angle with a harmonic excitation of the nth order (3rd) of the internal combustion engine. Para 4.1 and figure 12.
Regarding claim 3, the counter excitation is set on the basis of a speed of the internal combustion engine. Para 4.1 and figure 12.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          
/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747